Title: To James Madison from Richard M. Johnson, 13 August 1816
From: Johnson, Richard M.
To: Madison, James


        
          Sir,
          Great Crossing, Scott County 13th. Augt. 1816
        
        I have not had time before this, to express our deep concern at a report that attempts will be made to have the military deposite at Newport within my congressional district removed to some other quarters. I have already written to the Sec of War on this Subject but it is of too much importance to us & also to the nation in Case of war to fail in our duty to call your

attention also to this matter. In case of war there is not a position west of the mountains more important than Newport as a military depot independent of the valuable works at that place. Other considerations might be urged on this occasion but the Works & the commanding & safe position are Sufficient at this time. We feel a confidence that no such step would be taken in haste. Our Election is over & I have Succeeded by a majority of about 1000 votes upon a vindication of the Compensation Bill With the higest veneration & respect your ob Sert
        
          Rh: M: Johnson
        
      